Brady, J.
The order directing an execution against the person of the defendant in this action was made under section 288 of the Code of Procedure, which is as follows: “ If the action be one in which the defendant might have been arrested as provided in sections 179 and 181, an execution against the person of the judgment debtor may be issued to any county within the jurisdiction of the court after the return of an execution against his property unsatisfied in whole or in part,” and upon the allegation that the debt for which the judgment had been rendered, was fraudulently contracted.
The action was commenced in the justice’s court for the third district of the city of New York, to recover for services rendered and materials found, and a transcript of the judgment rendered tlferein, was filed as provided by section 68; but although by that section the judgment of that court, by filing a transcript thereof, is tó be deemed a judgment of- the Court of Common Pleas, and enforced in the same manner, the action so commenced was not one in which the defendant might have been arrested. That court had no jurisdiction to arrest the defendant. (The People ex rel Corlis v. Smith, 9 How. Pr. R., 464). For this reason, without reference to the questions suggested on the motion, the order allowing the execution to issue must be vacated, and the execution issued thereon set aside, with $10 costs, the defendant stipulating not to sue.